In a petition for rehearing appellant says the court is in error in stating that the respondent in the lower court — the appellant here — waived compliance with the requirement that specification of the insufficiency of the evidence must set forth the particulars wherein the evidence is said to be insufficient.
There is nothing in the statement of the case showing any objection by appellant. The statute prescribes how the statement of the case is made and what constitutes this statement. It is the appellant's duty to see that the statement of the case is made up as required by the statute, and she has the burden of preparing and presenting a record showing error affirmatively. Erickson v. Wiper, 33 N.D. 193, 222, 157 N.W. 592, 602. This court cannot be expected to consider anything except what is contained in the statement of the case. Plaintiff says she did object, and in an order signed by the trial judge and attached to one of the copies of the transcript — and thus outside of the statement of the case — is the statement that at the hearings on the motion for a new trial plaintiff objected to the insufficiency of the specification. According to this, then, the appellant did not waive compliance. But the statement of the case is not made up from orders annexed to and tucked away in copies of records, and we determine the appeal upon the statement itself, which shows no objection.
But this does not avail the appellant here. If the defendant were the appellant and here presented the insufficiency of the evidence as grounds for a new trial without specifying the particulars wherein the evidence is insufficient, this court, following the numerous cases cited by plaintiff, might refuse to consider such specification. But the trial court did not refuse to do so. The court is not required to sift out reasons and specifications; but if the trial court does do so there is nothing to prevent it.
Appellant cites the case of Updegraff v. Tucker, 24 N.D. 171, 139 N.W. 366; Feil v. Northwest German Farmers Mut. Ins. Co.28 N.D. 355, 149 N.W. 358; Lofthouse v. Galesburg State Bank,49 N.D. 96, 190 N.W. 177; Baird v. First Nat. Bank, 60 N.D. 286,234 N.W. 71; First Nat. Bank v. Bremseth, 60 N.D. 401, 234 N.W. 758; Gallagher v. Tappen State Bank, 60 N.D. 558, 235 N.W. 640, as authority for his contention. All these are cases where the insufficiency of the evidence to justify the verdict was among the specifications and *Page 785 
where such specification failed to set forth the particulars wherein the evidence was said to be insufficient, but where the lower court and this court refused to examine the evidence because the specifications did not comply with the requirements of the statute.
This court has ruled repeatedly that "The granting or refusing a new trial on the ground of the sufficiency of the evidence is a matter which rests in the sound judicial discretion of the trial court, and its decision will not be disturbed in the absence of a showing of abuse thereof." Crane-Johnson Co. v. Prairie Fibre Co. 62 N.D. 51, 241 N.W. 593, and cases cited therein. This discretion is fundamental in the court. The statutory rules for proper and orderly presentation are enacted in aid of the court. If the court, without the aid of such rules, does examine the evidence, its discretionary power is not exercised improperly because the court assumes the burden of sifting the record. Neither the trial court nor this court need assume the burden of sifting the evidence; but if the trial court does do so, there is no reason shown why this court should condemn that act and set aside the judgment of the court. It must be remembered that it is the respondent in the lower court who is the appellant here.
The petition says there is nothing in the evidence to show that the mortgage, given by the decedent, was given as security for a joint debt of the decedent and defendant. It is sufficient to remark that the decedent was one of the makers of the note secured by the mortgage — he was not a mere indorser or guarantor.
The other points specified in the petition have been fully covered in the main opinion. The petition for rehearing is denied.
NUESSLE, Ch. J., and CHRISTIANSON, BIRDZELL and BURKE, JJ., concur. *Page 786